DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the evaluation engine for monitoring a driver of a vehicle of independent claims 1, 12 and 17 featuring the specific combination of elements, for such, configured with all of the limitations in conjunction with one another as claimed by Applicant to form each specified claim.  The specific limitations of the Applicant’s claimed invention above in conjunction with one another are also something that would not have been obvious to a person of ordinary skill in the art at the time of the invention. Also, because claims 2-11 depend upon claim 1, claims 13-16 depend upon claim 12 and claims 18-20 depend upon claim 17, the subject matter of those claims is allowable, as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684